Citation Nr: 1524387	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  07-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the period prior to May 31, 2011, for a psychiatric disorder, variously diagnosed to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability secondary to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to January 1969 and from June 1969 to October 1970, to include active duty for training from April 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection and a 30 percent rating for a psychiatric disorder, effective June 19, 2002. 

In December 2008, the Board issued a decision granting a higher initial disability rating of 50 percent.  The Veteran appealed that decision and, in October 2010, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision remanding the case back to the Board.  In April 2011, the Board remanded the issue for further development consistent with the Court remand.  

By way of an April 2012 decision, the RO awarded an increased rating to 100 percent for the Veteran's psychiatric disorder, effective May 31, 2011. 

The case was then returned to the Board to address the sole remaining matter of whether the Veteran is entitled to an initial rating higher than 50 percent for the period prior to May 31, 2011.  In a May 2014 decision, the Board denied entitlement to an initial rating higher than 50 percent for the period prior to May 31, 2011 for the psychiatric disorder.  However, the Veteran again appealed the Board's decision to the Court, which granted a joint motion for remand in February 2015.  The joint motion found that there had not been substantial compliance with the Board's previous remand.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its April 2011 remand, the Board noted that the Court's October 2010 Memorandum Decision held that the Board did not properly consider the probative weight and significance of an item of evidence comprised of the January 1999 telephone transcript of a report by a VA physician who stated that the Veteran's PTSD caused him to be completely incapable of employment.  This report of telephone contact had been formulated for purpose of determining entitlement to Social Security Administration (SSA) disability benefits, and was associated with the Veteran's SSA file.  The Court indicated that the report was directly relevant to whether the Veteran's psychiatric disability met the criteria for a 70 percent evaluation under the VA rating schedule, as well as the potential entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  According to the Court, the fact that the 1999 telephone transcript report predated the effective date of service connection for a psychiatric disorder was inapposite, and the evidence required consideration by the Board and an assessment as to its credibility and probative weight.  The Court additionally noted that the Board's determination that a 2007 favorable psychiatric examination was the only evidence of record that the Veteran's PTSD prevented him from pursuing gainful employment was not adequate given the telephone transcript.

Thus, the Board remanded the claim in April 2011 so that additional records and examination could be provided and so that the RO could consider the propriety of a higher disability evaluation premised on the applicable schedular rating criteria, and on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board further noted that particular consideration should be given to all evidence bearing upon the availability of an extraschedular rating (including a January 1999 VA physician's report associated with the Veteran's SSA disability file).

The record shows that subsequent to the Board's remand, a Decision Review Officer drafted a memorandum to the Director of Compensation and Pension Service in March 2012 referring the Veteran's claim for an extraschedular evaluation.  However, it does not appear that the memorandum was ever approved or sent to the Director of Compensation and Pension.  A September 2012 Supplemental Statement of the Case (SSOC) does not reflect that any memo was sent to the Director of Compensation and Pension, and also does not discuss whether entitlement to an extraschedular rating is warranted for the Veteran's psychiatric disorder, as directed in the Board's April 2011 remand.  This must be remedied.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, while the RO denied entitlement to a TDIU in April 2007 and the Veteran did not appeal this decision, the issue of entitlement to a TDIU has been subsequently raised by the Veteran's representative on a derivative basis as part of the Veteran's initial rating claim for his psychiatric disorder.  See April 2015 evidence and argument statement from Veteran's representative; Rice v, Shinseki, 22 Vet. App. 447 (2009).  Thus, the SSOC should include this issue and the RO should adjudicate the issue of entitlement to a TDIU, pursuant to VA Fast Letter 13-13, page 6 (Dep't of Veterans Affairs, June 17, 2013).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal, based upon all additional evidence received.  In so doing, please consider the propriety of a higher disability evaluation premised on the applicable schedular rating criteria, and on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for the period from June 19, 2002 to May 31, 2011.  Particular consideration should be given to all evidence bearing upon the availability of an extraschedular rating (including a January 1999 VA physician's report associated with the Veteran's SSA disability file and an October 2007 favorable opinion from Dr. Mullen).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




